oO ea NY HD Un FP WY WN

10
11
IZ
13
14
15
16
17
18
19
20
21
inh
23
24
2
26

a1.

28

 

Case 4:20-cr-06009-SMJ ECFNo. 78 filed 04/01/21 PagelD.286 Page 1of18

FILED IN Pane
; TRICT C
Joseph H. Harrington EASTERN DISTRICT OF WASHINGTON
Acting United States Attorney APR -1 2021

Eastern District of Washington
Alison L. Gregoire
Assistant United States Attorney
Post Office Box 1494

Spokane, WA 99210-1494
Telephone: (509) 353-2767

SEAN F. McAVOY, CLERK
eaten rennin eracr DEPUTY
RICHLAND, WASHINGTON

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF WASHINGTON

UNITED STATES OF AMERICA,
Plaintiff, 4:20-CR-06009-SMJ-1
%" Plea Agreement

JUAN CARLOS SANDOVAL-
GUERRERO,

Defendant.

 

Plaintiff, United States of America, by and through Joseph H. Harrington,

Acting United States Attorney for the Eastern District of Washington, and Alison

L. Gregoire Assistant United States Attorney for the Eastern District of
Washington, and Defendant JUAN CARLOS SANDOVAL-GUERRERO and the
Defendant’s counsel, Jeremy Sporn, agree to the following Plea Agreement:

1. Guilty Plea and Maximum Statutory Penalties:

The Defendant, JUAN CARLOS SANDOVAL-GUERRERO, agrees to
plead guilty to Count 1 of the Indictment in this case charging the Defendant with
Production of Child Pornography, and Attempt, in violation of 18 U.S.C. §
2251(a), (e).

Plea Agreement

 

 

 
Be WwW WN

Co Oo NIN HD NN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 4:20-cr-O6009-SMJ ECF No. 78 filed 04/01/21 PagelD.287 Page 2 of 18

The Defendant understands that the charge of Production of Child
Pornography, and Attempt in violation of 18 U.S.C. § 2251(a), (e), carries a
maximum penalty of not less than fifteen years nor more than thirty years
imprisonment, a fine not to exceed $250,000; a term of supervised release of not
less than 5 years up to life; a $100 special penalty assessment; and a $5,000 special
assessment pursuant to the Justice for Victims of Trafficking Act of 2015, unless
the Court finds the Defendant to be indigent. Pursuant to the Amy, Vicky and
Andy Child Pornography Victim Assistance Act of 2018, 18 U.S.C. § 2259A, upon
conviction, in addition to any other criminal penalty, restitution, or special
assessment authorized by law, the court shall assess an additional special penalty
assessment of no more than $50,000

The Defendant, JUAN CARLOS SANDOVAL-GUERRERO, understands
that a violation of a condition of supervised release carries an additional penalty of
re-imprisonment for all or part of the term of supervised release without credit for
time previously served on post-release supervision.

Ze The Court is Not a Party to the Agreement:

The Court is not a party to this Plea Agreement and may accept or reject this
Plea Agreement. Sentencing is a matter that is solely within the discretion of the
Court. The Defendant understands that the Court is under no obligation to accept
any recommendations made by the United States and/or by the Defendant; that the
Court will obtain an independent report and sentencing recommendation from the
U.S. Probation Office; and that the Court may, in its discretion, impose any
sentence it deems appropriate up to the statutory maximums stated in this Plea
Agreement. .

The Defendant acknowledges that no promises of any type have been made

to the Defendant with respect to the sentence the Court will impose in this matter.

Plea Agreement

 

 
Oo fF NHN DB aA Fe W NYO

DO wo HN HN NY HN NN NV NO KH KR KR FF KF YF KF FF KS eS
oN AO WN BB WO NHN Ke DOD OU WH NH DU FF W NY KF &

 

Case 4:20-cr-06009-SMJ ECFNo. 78 filed 04/01/21 PagelD.288 Page 3 of 18

The Defendant understands that the Court is required to consider the applicable |
sentencing guideline range, but may depart upward or downward under the
appropriate circumstances.

3. Waiver of Constitutional Rights:

The Defendant, JUAN CARLOS SANDOVAL-GUERRERO, understands
that by entering this plea of guilty the Defendant is knowingly and voluntarily
waiving certain constitutional rights, including:

(a). The right to a jury trial;

(b). The right to see, hear and question the witnesses;
(c). The right to remain silent at trial;

(d). The right to testify at trial; and

(e). The right to compel witnesses to testify.

While the Defendant is waiving certain constitutional rights, the Defendant
understands the Defendant retains the right to be assisted through the sentencing
and any direct appeal of the conviction and sentence by an attorney, who will be
appointed at no cost if the Defendant cannot afford to hire an attorney. The
Defendant also acknowledges that any pretrial motions currently pending before
the Court are waived. |

4. Elements of the Offense:

The United States and the Defendant agree that in order to convict the

| Defendant of Attempted Production of Child Pornography, in violation of 18

U.S.C. § 2251(a), (e), the United States would have to prove beyond a reasonable
doubt the following elements:
First: that the Defendant intended to engage a minor in sexually explicit
conduct for the purpose of making a visual depiction of that conduct; and;
Second: that the Defendant engaged in a purposeful act that, in the Eastern

3
Plea Agreement

 

 
ke WY WN

So Oo YN DWN MN

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 4:20-cr-O6009-SMJ ECF No. 78 filed 04/01/21 — PagelD.289 Page 4 of 18

District of Washington, under the circumstances as he believed them to be,

amounted to a substantial step towards the commission of the crime and

strongly corroborated his criminal intent.

The elements of the underlying offense of production of child pornography
are as follows:

First: the Defendant employed, used, persuaded, induced, enticed, or coerced

a minor to take part in sexually explicit conduct, in the Eastern District of

Washington, for the purpose of producing a visual depiction of such

conduct;

Second: at the time of the offense the minor was under the age of eighteen;

Third: (a) The Defendant knew or had reason to know that such visual

depiction would be transported using any means or facility of interstate or

foreign commerce; or

(b) The Defendant knew or had reason to know that such visual depiction

would be transported in or affecting interstate or foreign commerce; or

(c) Such visual depiction was produced using materials that have been

mailed or shipped or transported in and affecting interstate or foreign

commerce by any means, including by computer; or

(d) Such visual depiction was actually transported using any means and

facility of interstate and foreign commerce; or

(e) Such visual depiction was actually transported in and affecting interstate

and foreign commerce.

3 Factual Basis and Statement of Facts:

The United States and the Defendant stipulate and agree that the following
facts are accurate; that the United States could prove these facts beyond a

reasonable doubt at trial; and these facts constitute an adequate factual basis for

Plea Agreement

 

 
Co me NY DBD nO FR WY NO

DO WhO NO BH HN NHN ND NH NO -— KF KF KF KF KF OSE OO ESE|lhUh ES hl
Oo NWO Un FBP Ww NO KFKF& TD Oo FH N DB A FP WY NY KF CO

 

Case 4:20-cr-O6009-SMJ ECFNo. 78 filed 04/01/21 PagelD.290 Page 5 of 18

Defendant JUAN CARLOS SANDOVAL-GUERRERO’s guilty plea. This
statement of facts does not preclude either party from presenting and arguing, for
sentencing purposes, additional facts which are relevant to the guideline
computation or sentencing, unless otherwise prohibited in this agreement.

The investigation into Juan Carlos Sandoval-Guerrero commenced upon a
complaint from a mother in Benton County, referred to herein as Victim Mother.
She called to express concern regarding interactions her children, Victim B (age 9
at the time of the incident) and Victim C (age 11 at the time of the incident), had
with a person she believed to be an adult over Xbox.

_TFO Runge, Homeland Security Investigations, interviewed Victim Mother
who explained, on November 1, 2019, she had come home and noticed that there
were missed calls from a “Juan” on her son’s (Victim C’s) phone. When her
children got home from school she asked the boys who Juan was, and Victim B
responded by saying that he was their friend from Xbox. Later when “Juan” called
again, Victim Mother answered the phone and put it on speaker; an adult male
(now known to be Defendant) was speaking. Victim Mother asked the adult male
if he was Juan and the adult male said that Juan was his son. Victim Mother asked
the adult male how old he was, and he said that he was 32. Victim Mother said
that Victim B was near and confirmed that the adult male that was speaking on the
phone call was the person he knew to be Juan. Victim Mother said that she spoke
to both Victim C and Victim B about “Juan” and received information the boys
had sent pictures to “Juan.”

TFO Runge reviewed Victim B’s phone and located nude or partially nude
photographs and video of Victim B. Specifically, the images portrayed Victim B
displaying his penis, masturbating his penis with his hand and penetrating his anus

with his finger. In some videos, Victim B can be seen wearing a wireless headset

Plea Agreement

 

 

 
Co Oo ND OH FF WY HNO

Oo NO NO NO NO WN NO NO NO KF Fe FF KF Or ORO Eee
oN DBO UN FP WO NO KH TODO OO DB NQ Dn An F&F WOW NYO KF OC

 

Case 4:20-cr-06009-SMJ ECF No. 78 filed 04/01/21 PagelD.291 Page 6 of 18

of the type that are typically associated with video game systems like Xbox.
During one of the videos Victim B can be heard talking about the points he got on
a game while he is masturbating his penis. The photographs and video had
associated dates between October 09, 2019 and October 25, 2019.

Victim B and Victim C were forensically interviewed. TFO Runge was
present for the interviews. Victim C stated that he and Victim B shared one
account on Xbox and that they took turns talking to “Juan” over the head set.
Victim C also admitted to talking to “Juan” on his phone via an application called,

“TextNow.” Victim C said that at first their conversations were about the game but

‘that they later turned to “pictures and stuff.”

Victim B stated he began sending “Juan” nude photos at Juan’s request. Juan
would offer to buy Victim B in-game purchases on Fortnite (an Xbox game played
online). Victim B said that “Juan” asked to video chat with Victim B and Victim B
did. During the video chats, Victim B stated that Victim B was asked to
masturbate by “Juan”. Victim B would go into the bathroom, after his brother
Victim C was asleep, and masturbate on camera, as requested.

Juan Carlos Sandoval-Guerrero was found to be residing at a specific
address in Grandview, WA. On February 6, 2020, TFO Runge obtained a search
warrant for that residence, which was executed the same day. :

During the search, many electronic devices were seized. The seized items
included two smart phones that were later determined to be Defendant’s older
phone and his new phone, which he had purchased about one month prior to the
search warrant.

During the search, Defendant was located. He was subsequently transported
to Grandview Police Department for interview. During the interview, which TFO

Runge was present for, having waived his Miranda rights, Defendant confessed to

Plea Agreement

 

 

 
- Ww WN

Co eo NN DH NN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

27
28

 

 

Case 4:20-cr-06009-SMJ ECFNo. 78 _ filed 04/01/21 PagelD.292 Page 7 of 18

contacting Victim B through the video game Fortnite. Defendant admitted that he
requested and directed Victim B to produce a number of images and videos that he
would use to masturbate.

Defendant initially stated that he deleted all images but later admitted that he
stored them under his Snapchat Account he had initially maintained on an old
phone but later transferred to his new phone. Defendant indicated he maintained _
the photos under the password protected “For Your Eyes Only” section. Defendant
voluntarily opened the “For Your Eyes Only” section on the phone and
photographs and video of Victim B could be clearly seen.

6. The United States Agrees:

The United States Attorney’s Office for the Eastern District of Washington
agrees not to bring any additional charges against the Defendant based upon
information in its possession at the time of this Plea Agreement and arising out of
the Defendant’s conduct involving illegal activity charged in the Indictment in this
case, unless the Defendant breaches this Plea Agreement any time before or after
sentencing. The United States also agrees to dismiss the remaining counts of the
Indictment, specifically, Attempted Production of Child Pornography, in violation
of 18 U.S.C. § 2251 (Count 2).

7. . Effect on Immigration Status:

The Defendant recognizes that pleading guilty may have consequences with
respect to his immigration status ifhe is not a citizen of the United States. Under
federal law, a broad range of crimes are removable offenses, including the offense
to which the Defendant is pleading guilty. Indeed, follewrlidd conviction, removal is
presumptively mandatory. Removal and other immigration consequences are the
subject of a separate proceeding, however, and the Defendant understands that

while deportation and/or removal appears to be a virtual certainty, no one,

Plea Agreement

 

 

 
ee WW WN

Oo eH NY HD MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 4:20-cr-O6009-SMJ ECF No. 78 filed 04/01/21 PagelD.293 Page 8 of 18

including his attorney or the Court, can predict with absolute certainty the effect of
his conviction on his immigration status. The Defendant nevertheless affirms that
he wants to plead guilty regardless of any immigration consequences that his plea
may entail, even if automatic removal from the United States is a virtual certainty.

8. United States Sentencing Guideline Calculations: |

The Defendant understands and acknowledges that the United States
Sentencing Guidelines (hereinafter “U.S.S.G.”) are applicable to this case and that
the Court will determine the Defendant’s applicable sentencing guideline range at
the time of sentencing.

(a.) Base Offense Levels:

The United States and the Defendant agree that the base offense level for

Attempted Production of Child Pornography is 32. See U.S.S.G. §2G2.1(a), (e).
(b.) Specific Offense Characteristics:

As it pertains to the Attempted Production of Child Pornography Offense,
the Defendant understands the United States intends to argue his base offense level
should be increased by the following specific offense characteristics, though the
Defendant reserves the right to argue against all specific offense characteristics:

The United States intends to argue that the base offense is increased by an
additional four (4) levels because the offense involved a minor who had not
attained the age of twelve years. See U.S.S.G. §2G2.1(a);

The United States intends to argue that the base offense is increased by an
additional two (2) levels because the offense involved commission of a sexual act.
See U.S.S.G. §2G2.1(b)(2)(A);

The United States intends to argue that the base offense is increased by an
additional two (2) levels because the offense involved distribution to the

Defendant. See U.S.S.G. §2G2.1(b)(3);

Plea Agreement

 

 

 
 

Rh WwW N

oo Oe ND MN

10
11
2.
13
14
15

16

17
18
19
20
21
22
23
24
25
26
27
28

 

Case 4:20-cr-O6009-SMJ ECF No. 78 filed 04/01/21 PagelD.294 Page 9of18

The United States intends to argue that the base offense is increased by an
additional two (2) levels because the offense involved use of a computer service.
See U.S.S.G. §2G2.1(b)(6).

(c). Criminal Livelihood

As it pertains to criminal livelihood under Chapter 4B, the parties agree and
stipulate the base offense is increased by an additional five (5) levels because the
Defendant engaged in a pattern of activity involving prohibited sexual conduct.
See U.S.S.G. §4B1.5(b).

(d.) Acceptance of Responsibility:

If the Defendant pleads guilty and demonstrates a recognition and
affirmative acceptance of personal responsibility for the criminal conduct; provides
complete and accurate information during the sentencing process; does not commit
any obstructive conduct; and accepts this Plea Agreement; the United States will
move for a three (3) level downward adjustment in the offense level for the
Defendant’s timely acceptance of responsibility, pursuant to U.S.S.G. §3E1.1(a)
and (b).

The Defendant and the United States agree that the United States may at its
option and upon written notice to the Defendant, not recommend a three (3) level
downward reduction for acceptance of responsibility if, prior to the imposition of
sentence, the Defendant is charged or convicted of any criminal offense
whatsoever or if the Defendant tests positive for any controlled substance.

(e.) Criminal History:

The United States and the Defendant understand that the Defendant’s
criminal history computation is tentative and that ultimately the Defendant’s
criminal history category will be determined by the Court after review of the

Presentence Investigative Report. The United States and the Defendant have made

Plea Agreement

 

 
& WwW WW

Co Oe ND NN

10
11
be
13
14
15
16
i7
18
13
20
21
Ae
ae
24
Zo
26
27
28

 

Case 4:20-cr-06009-SMJ ECFNo. 78 filed 04/01/21 PagelD.295 Page 10 of 18

no agreement and make no representations as to the criminal history category,
which shall be determined after the Pre-Sentence Investigative Report is
completed.

9. Imprisonment:

The United States and the Defendant agree to recommend Defendant be
sentenced to 15 years of imprisonment.

10. Criminal Fines:

The United States and the Defendant are free to make whatever
recommendation concerning the imposition of a criminal fine that they believe is
appropriate. Neither party may withdraw from the Plea Agreement based on the
ultimate fine imposed.

11. Supervised Release:

The United States and the Defendant have no agreement regarding the
appropriate term of supervised release. The Defendant understands the United
States intends to argue for a lifetime term of supervised release.

12. Restitution:

The United States and the Defendant agree that restitution is required. See 18
U.S.C. §§ 2259, 3663A, and 3664. The United States and the Defendant hereby
stipulate and agree that pursuant to 18 U.S.C. § 2259(b)(2), the Court shall order
restitution for the full amount of the victims’ losses in an amount that reflects the
defendant’s relative role in the causal process that underlies the victim’s losses, but
which is no less than $3,000 per victim.

For purposes of 18 U.S.C. § 2259, “victim,” means the individual harmed as
a result of a commission of the crime, including, in the case of a victim who is
under 18 years of age, the legal guardian of the victim. The United States and the
Defendant also hereby stipulate and agree that the Court shall order full restitution,

10
Plea Agreement

 
 

-_ WwW WN

Co Oe NN DB NN

10
1
12
13
14
15
16
17
18
19
20
21
0
23
24
25
26
27
28

 

Case 4:20-cr-06009-SMJ ECF No. 78 filed 04/01/21 PagelD.296 Page 11 of 18

as appropriate, to any entity, organization, insurance company, individual(s),
and/or medical provider who provided medical services and/or funds related to the
treatment of the victims.

The Defendant understands and agrees that the Court, in addition to any
other penalty, shall order the Defendant to make restitution to any victim of the
offense(s), pursuant to 18 U.S.C. § 3663, and the Court may order the Defendant to
make restitution to any victim of the offense(s), pursuant to 18 U.S.C. §
3663(a)(3), including restitution as to all victims detailed in the discovery received
through the date of the instant agreement, whether or not the Defendant enters a
plea of guilty to such counts, and whether or not such counts are foregone pursuant
to this agreement. With respect to any such victims, the court shall order restitution
in an amount that reflects the defendant’s relative role in the causal process that
underlies the victim’s losses, but which is no less than $3,000.

With respect to restitution, the United States and the Defendant agree to the
following: |

a. Restitution Amount and Interest

The United States and the Defendant hereby stipulate and agree that,
pursuant to 18 U.S.C. §§ 2259, 3663, 3663A and 3664, the Court should order
restitution in an amount to be determined at or before sentencing, but which is not
less than $3,000 per victim. The United States and the Defendant agree that
interest on this restitution amount, if any, should be waived.

b. Payments

To the extent that the Court orders restitution, the United States and the
Defendant agree that the Court will set a restitution payment schedule based on his
financial circumstances. See 18 U.S.C. § 3664(f)(2), (3)(A). Regardless, the

Defendant agrees to pay not less than 10% of his net monthly income towards his

11

Plea Agreement

 

 

 
 

& WwW WN

oOo Aa NH WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
a7
28

 

 

Case 4:20-cr-06009-SMJ ECFNo. 78 _ filed 04/01/21 PagelD.297 Page 12 of 18

restitution obligation.

c. Treasury Offset Program and Collection

The Defendant understands the Treasury Offset Program (“TOP”) collects
delinquent debts owed to federal agencies. If applicable, the TOP may take part or
all of the Defendant’s federal tax refund, federal retirement benefits, or other
federal benefits and apply these monies to the Defendant’s restitution obligations.
See 26 U.S.C. § 6402(d); 31 U.S.C. § 3720A; 31 U.S.C. § 3716.

The Defendant also understands the United States may, notwithstanding the
Court-imposed payment schedule, pursue other avenues to ensure the restitution
obligation is satisfied, including, but not limited to, garnishment of available funds,
wages, or assets. See 18 U.S.C. §§ 3572, 3613, and 3664(m). Nothing in this
acknowledgment shall be construed to limit the Defendant’s ability to assert any
specifically identified exemptions as provided by law, except as set forth in this
Plea Agreement.

Until a fine or restitution order is paid in full, the Defendant agrees fully to
disclose all assets in which he has any interest or over which he exercises control,
directly or indirectly, including those held by a spouse, parent, nominee, or third
party. Until such time as the fine or restitution order is paid in full, the Defendant
agrees to provide waivers, consents or releases requested by the U.S. Attorney’s
Office to access records to verify the financial information.

d. Notifications and Waivers

The Defendant agrees to notify the Court and the United States of any
material change in his economic circumstances (e.g., inheritances, monetary gifts,
changed employment, or income increases) that might affect his ability to pay
restitution. See 18 U.S.C. § 3664(k). This obligation ceases when the restitution is
paid-in-full.

12

Plea Agreement

 

 

 
 

ke WwW N

So Oo NN DH MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
a7
28

 

Case 4:20-cr-06009-SMJ ECF No. 78 filed 04/01/21 PagelD.298 Page 13 of 18

The Defendant agrees to notify the United States of any address change
within 30 days of that change. See 18 U.S.C. § 3612(b)(1)(F). This obligation
ceases when the restitution is paid-in-full.

The Defendant acknowledges that the Court’s decision regarding restitution
is final and non-appealable. Neither party may withdraw from the Plea Agreement
based on the ultimate amount or restitution ordered.

13. Mandatory Special Penalty Assessments:

The Defendant agrees to pay the $100 mandatory special penalty assessment
to the Clerk of Court for the Eastern District of Washington, at or before
sentencing, pursuant to 18 U.S.C. § 3013 and shall provide a receipt from the Clerk
to the United States before sentencing as proof of this payment.

Pursuant to the Justice for Victims of Trafficking Act of 2015, upon
conviction, unless the Sentencing Court finds the defendant to be indigent, an
additional mandatory special assessment of $5,000 must also be imposed.

The United States further reserves its right to request an additional special
penalty assessment of no more than $50,000 pursuant to the Amy, Vicky and Andy
Child Pornography Victim Assistance Act of 2018, 18 U.S.C. § 2259A in addition
to any other criminal penalty, restitution, or special assessment authorized by law
the court shall assess.

Neither party may withdraw from the Plea Agreement based on the ultimate
special penalty assessment(s) imposed.

14. Payments While Incarcerated:

If the Defendant lacks the financial resources to pay the monetary
obligations imposed by the Court, the Defendant agrees to earn the money to pay
toward these obligations by participating in the Bureau of Prisons’ Inmate
Financial Responsibility Program.

13
Plea Agreement

 

 
 

- Ww WN

So ee NY DB MN

10
11
2
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 4:20-cr-06009-SMJ ECFNo. 78 _ filed 04/01/21 PagelD.299 Page 14 of 18

15. Forfeiture:

The Defendant, JUAN CARLOS SANDOVAL-GUERRERO, agrees to
voluntarily forfeit and relinquish all right, title and interest in all assets listed
herein to the United States, and hereby agrees to execute any and all forms and
pleadings necessary to effectuate such forfeiture of assets, including, but not
limited to the following:

- an Iphone 11 with clear case;

- a black cell phone with unicorn breeze case;

- a white X-box, serial number: 054970372916;

- a black X-box, serial number: 002422191317; and,

- a white X-box, serial number: 109759463248.

The Defendant stipulates that he is the sole owner of the assets identified in
this Plea Agreement and that no one else has an interest in the assets.

The Defendant acknowledges that the assets listed above that the Defendant
is agreeing to forfeit are subject to forfeiture pursuant to 18 U.S.C. § 2253(a) and —
(b), as property used or intended to be used in any manner or part to commit or to
facilitate the commission of Attempted Production of Child Pornography as
charged in Count 1 of the Indictment, in violation of 18 U.S.C. § 2251, to which
Defendant is pleading guilty. The Defendant agrees to take all steps as requested
by the United States to pass clear title to the assets to the United States, and to
testify truthfully in any forfeiture proceeding.

The Defendant agrees to hold all law enforcement agents/officers, and the :
United States, its agents, and its employees harmless from any claims whatsoever
arising in connection with the seizure and forfeiture of any asset covered by this

agreement.

14
Plea Agreement

 
Case 4:20-cr-06009-SMJ ECF No. 78 _ filed 04/01/21 PagelD.300 Page 15 of 18

The Defendant waives further notice of any federal, state or local

—

 

2 | proceedings involving the forfeiture of the seized assets the Defendant is agreeing
3 | to forfeit in this Plea Agreement.
4 The Defendant further agrees to waive all constitutional, equitable and
5 | statutory challenges in any manner (including direct appeal, habeas corpus, or any
6 | other means) to any forfeiture carried out in accordance with this Plea Agreement
7 | on any grounds, including that the forfeiture constitutes an excessive fine or
8 punishment. Defendant knowingly and voluntarily waives his right to a jury trial
? | on the forfeiture of the asset(s). Defendant waives oral pronouncement of
10 | forfeiture at the time of sentencing, and any defects that may pertain to the
7. forfeiture.
16. Additional Violations of Law Can Void Plea Agreement:
14 The Defendant and the United States agree that the United States may at its
15 | Option and upon written notice to the Defendant, withdraw from this Plea
16 | Agreement or modify its recommendation for sentence if, prior to the imposition of
17 | sentence, the Defendant is charged or convicted of any criminal offense
18 | whatsoever or if the Defendant tests positive for any controlled substance.
19 17. Appeal Rights:
20 The Defendant understands that he has a limited right to appeal or challenge
21 | the conviction and sentence imposed by the Court. The Defendant hereby
22 | expressly waives his right to appeal his conviction, any sentence the Court
23 | imposes, any special penalty assessments, and any order of supervised release with
24 | the exception that the Defendant may appeal only: 1) the procedural and
2° | substantive reasonableness of any sentence of incarceration in excess of 22 years
= (264 months) imprisonment; and, 2) the procedural and substantive reasonableness
et of any restitution order in excess of $70,000. The Defendant further expressly
28

15

Plea Agreement

 

 

 
 

0 mH NIH nA F&F W WN

10
11
12
13
14
15
16
17
18
19
20
21
22
zo
24
Zo
26
27
28

 

Case 4:20-cr-06009-SMJ ECF No. 78 filed 04/01/21 PagelD.301 Page 16 of 18

waives his right to file any post-conviction motion attacking his conviction and
sentence, including a motion pursuant to 28 U.S.C. § 2255, except one based upon
ineffective assistance of counsel based on information not now known by the
Defendant and which, in the exercise of due diligence, could not be known by the
Defendant by the time the Court imposes the sentence.

18. Notice of Sex Offender Registration:

The Defendant has been advised and understands, that as a convicted sex
offender, under the Sex Offender Registration and Notification Act, a federal law,
the Defendant must register and keep the registration current in each of the
following jurisdictions: the location of the Defendant’s residence, the location of
the Defendant’s employment; and, if the Defendant is a student, the location of the
Defendant’s school. Registration will require that the Defendant provide
information that includes name, residence address, and the names and addresses of
any places at which the Defendant is or will be an employee or a student. The
Defendant understands that he must update his registrations not later than three
business days after any change of name, residence, employment, or student status.
The Defendant understands that failure to comply with these obligations subjects
the Defendant to prosecution for failure to register under federal law, 18 U.S.C. §
2250, which is punishable by a fine or imprisonment, or both.

19. Waiver of Physical Presence:

The Detencing: JUAN CARLOS SANDOVAL-GUERRERO, by and
through this Plea Agreement and pursuant to the CARES Act § 15002(b)(2), Pub.
L. No. 116-136 (H.R. 748) (eff. March 27, 2020), and General Order No. 20-101-3
(E.D. Wash. Mar. 30, 2020), expressly waives his right to be physically present,
see Fed. R. Crim. P. 43(a), and consents to appear by video-teleconferencing for
the Defendant’s change of plea in the above-captioned case.

16
Plea Agreement

 
BR W WN

oOo Oo ND MN

10
11
12
13
14
15
16
17
18
19
20

al

22
23
24
25
26
27
28

 

 

Case 4:20-cr-O6009-SMJ ECF No. 78 filed 04/01/21 PagelD.302 Page 17 of 18

20. Integration Clause:
The United States and the Defendant acknowledge that this document

constitutes the entire Plea Agreement between the United States and the
Defendant, and no other promises, agreements, or conditions exist between the
United States and the Defendant concerning the resolution of the case. This Plea
Agreement is binding only upon the United States Attorney’s Office for the
Eastern District of Washington, and cannot bind other federal, state or local
authorities. The United States and the Defendant agree that this agreement cannot
be modified except in a writing that is signed by the United States and the
Defendant.
Approvals and Signatures

The parties acknowledge and agree that this Plea Agreement may be
executed by electronic signature, which shall be considered as an original signature
for all purposes and shall have the same force and effect as an original signature.

Agreed and submitted on behalf of the United States Attorney’s Office for
the Eastern District of Washington.

Joseph H. Harrington
Acting United States Attorney

im bid “~~ 16 March 2021

Alison L. Gregoire Date
Assistant U.S. Attorney

 

I have had this Plea Agreement read to me and have carefully reviewed and
discussed every part of the agreement with my attorney. I understand and
voluntarily enter into this Plea Agreement. Furthermore, I have consulted with my
attorney about my rights, I understand those rights, and I am satisfied with the

representation of my attorney in this case. No other promises or inducements have

17

Plea Agreement

 

 
ee WwW WN

Co Oo ND MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 4:20-cr-06009-SMJ ECFNo. 78 _ filed 04/01/21 PagelD.303 Page 18 of 18

been made to me, other than those contained in this Plea Agreement and no one
has threatened or forced me in any way to enter into this Plea Agreement. I am

agreeing to plead guilty because I am guilty.

/s Juan Sandoval-Guerrero by JBS with consent March 30, 2021

JUAN CARLOS SANDOVAL-GUERRERO Date
Defendant .

 

 

I have read this Plea Agreement and have discussed the contents of the
agreement with my client. The Plea Agreement accurately and completely sets
forth the entirety of the agreement between the parties. I concur in my client's
decision to plead guilty as set forth in the Plea Agreement. There is no legal reason

why the Court should not accept the Defendant’s plea of guilty.

/s Jeremy B. Sporn . March 30, 2021

Jeremy Sporn Date
Attorney for the Defendant

 

 

18

Plea Agreement

 

 
